DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,204,865. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 11,204,865 with obvious wording variations. The following table compares claim 1 of pending Application with claim 1 of U.S. Patent No. 11,204,865.
Pending Application 17/556,770
U.S. Patent No. 11,204,865
1. A data storage device comprising: a storage including a plurality of memory blocks composed of first memory blocks and second memory blocks; and a controller configured to: determine whether a start condition for performing a garbage collection operation on the storage is satisfied, based on a number of bad memory blocks in the plurality of memory blocks, wherein the storage is configured to include a reserved area including a plurality of free memory blocks, and wherein the controller is configured to replace one of the bad memory blocks with at least one of the plurality of free memory blocks included in the reserved area.
1. A data storage device comprising: a storage including a plurality of memory blocks composed of system memory blocks for storing system data and user memory blocks for storing user data; and a controller configured to: control exchange of the system and user data with the storage in response to a request of a host device; and a controller configured to: determine whether a start condition for performing a garbage collection operation on the storage is satisfied, based on a number of bad memory blocks in the plurality of memory blocks, wherein the storage is configured to include a reserved area including a plurality of free memory blocks, and wherein the controller is configured to replace one of the bad memory blocks with at least one of the plurality of free memory blocks included in the reserved area.


	As shown in table above, claim 1 of U.S. Patent No. 11,204,865 is narrower in scope which covers all the claimed limitations as recited in claim 1 of pending Application (see underlined), i.e., claim 1 of U.S. Patent No. 11,204,865 recites  system memory blocks for storing system data (first memory blocks) and user memory blocks for storing user data (second memory blocks; and further recites control exchange of the system and user data with the storage in response to a request of a host device. In addition, the claimed limitation as recited in claims 2-15 of pending Application are substantially similar to claims 2-15 of U.S. Patent No. 11,204,865, respectively. Thus, claims 1-15 of U.S. Patent No. 11,204,865 encompasses all the claimed limitation of claims 1-15 of pending Application and one of ordinary skill in the art before the effective filing of the claimed invention would recognize that they are not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2022/0229775) discloses a data storage device comprising a nonvolatile memory apparatus that has multiple memory blocks allocated as first open blocks for purposes other than garbage collection, where controller is configured to allocate an open block for garbage collection for performing a garbage collection operation and copy data stored in valid pages of a victim block, and thus enables to prevent the free blocks from being unnecessarily consumed and stably maintains a state of securing free blocks (abstract).
Lin (US 11,194,502) discloses a flash memory controller determining whether to perform a garbage collection operation according to a number of spare blocks in the flash memory module in order to prevent the invalid data from occupying storage space of the memory module (abstract and figure 3).
Byun (US 2020/0174668) a memory system comprising a memory device including multiple memory blocks, and a controller having a block level manager used to determine a level for each of the memory blocks based on write history of writing data to the memory device, and manages a cold block based on the level (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133